Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The Office Action is in response to the Applicant's reply filed May 26, 2022
to the Office action mailed on March 14, 2022.
Status of the Claims

Claims 1-19 are pending in the instant application.
Claims 1-19 are being examined herewith.
Priority
The instant application is a National Stage entry of International Application No. PCT/GB2017/053150, filed on 18 October 2017, which claims priority from U.S. Provisional Patent Application No.  62/414,138, filed on 28 October 2016. 
Response to Arguments
Applicant's arguments over the 35 U.S.C. 112(b) rejection of claims  1 and 4  is persuasive in view of amendments made to the claims. Therefore, the rejection is herewith withdrawn.  
Applicant's arguments over the 35 U.S.C. 112(b) rejection of claims  7, 8, 10, 11, and 13 is persuasive in view of amendments made to the claims. Therefore, the rejection is herewith withdrawn. 
Applicant made no arguments over the 35 U.S.C. 112(b) rejection of claims  1 and 4. Therefore, the rejection is herewith maintained. 
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1-16 over (WO 2007/031756 A1 (03-22-2007) - IDS) is persuasive in view of amendments made to the claims. Therefore, the rejection is herewith withdrawn.  	

Claim Rejections- 35 USC 112
 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  	 
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 4 recite “boosts antimicrobial efficacy.” It is unclear from the claims what the measurement for boosting encompasses or what value or degree is attributed to a boost in efficacy.  Clarification is required.
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 4 recite “a substituted lactic acid and/or a substituted lactic acid and/or.” It is unclear why this statement is repeated twice in the claim.  Clarification is required.
Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627